Title: To George Washington from Thomas Newton, Jr., 30 June 1773
From: Newton, Thomas Jr.
To: Washington, George



Sir
Norfolk June 30. 1773.

I received yours of 14th will take care that your Letter to Mr M Mikin shall be forwarded by a vessell that will sail in a few days. I

now send you the prices of the flour herrings & ship stuf sold for which I hope you’l approve off. the first quantity is not all sold yet tho. there is but few barrels left. I am realy at a loss what I shall do with the midlings as the Bakers will not touch them & they will not answer at the West India markets. I am now fitting a vessell for Madeira where I have been inform’d they will answer, if you incline to send them I will ship them for you, your answer will much oblige me by the first post as I expect the vessell will sail in a few weeks. We have no demand for ship stuff at present but if you incline to send what you have on hand imagine I cou’d get ten shillings & freight down for it. I am yr Hble Servt

Thomas Newton Junr

